Citation Nr: 0839998	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2006, a statement of the case was issued in June 2007, and a 
substantive appeal was received in August 2007.  The veteran 
testified at a personal hearing at the RO in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By rating decision in November 2005, service connection was 
established for tinnitus disability.  At the April 2008 
hearing, the veteran's representative argued that there was a 
relationship between the veteran's current hearing loss 
disability and the service-connected tinnitus.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The January 2006 VA examination conducted in connection with 
the hearing loss issue only addressed the question of a 
causal relationship between hearing loss and noise exposure 
during service.  The question of any secondary relationship, 
including by aggravation, to the service-connected tinnitus 
was not addressed.  This is a medical question which must be 
addressed by medical personnel.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to consider 
the possible relationship between the 
veteran's reported hearing loss 
disability and his already service-
connected tinnitus.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should respond to 
the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current hearing loss is causally 
related to the veteran's active duty 
service, including noise exposure during 
service?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current hearing loss is 
proximately to or has been caused by the 
service-connected tinnitus?

     c)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current hearing loss has been 
aggravated by the service-connected 
tinnitus?

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for bilateral hearing loss 
disability either on a direct or on a 
secondary (including by aggravation) 
basis.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


